MEMORANDUM **
In these consolidated petitions for review, Luis Alberto Fonseca, a native and citizen of Peru, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) orders summarily affirming an immigration judge’s (“IJ”) decision denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”), and denying his motion to reopen to seek adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003). We deny the petitions for review.
In his opening brief, Fonseca fails to address, and therefore has waived any challenge to, the BIA’s order summarily affirming the IJ’s removal order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
The BIA did not abuse its discretion in denying Fonseca’s motion to reopen because he did not submit an Application to Adjust Status (Form I — 485). See 8 C.F.R. § 1003.2(c)(1) (requiring that a motion to reopen based on an application for relief must be accompanied by the appropriate application and supporting docu*635mentation); see also Malhi, 336 F.3d at 994 (upholding denial of motion to reopen to adjust status where movant failed to make out a prima facie case of a bona fide marriage).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.